DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The Preliminary Amendment received on 5 October 2018 has been acknowledged and entered. Claims 1, 8, 10-15, 17, 19, 23, 25, and 27-31 are amended. Claims 35-43 are added. Claims 2-7, 9, 16, 18, 20-22, 24, 26, and 32-34 are canceled. Claims 1, 8, 10-15, 17, 19, 23, 25, 27-31, and 35-43 are currently pending.

Election/Restrictions
Applicant’s election of group I in the reply filed on 11/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
Claims 38-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/20/2018, 04/22/2019, 09/17/2019, 12/04/2019, 01/28/2020, 04/10/2020, 08/10/2020, 01/08/2021, 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14, 19, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kuyvenhoven et al. (US 2015/0123679 A1, hereinafter referred to as “Kuyvenhoven”) in view of Schmitz et al. (US 2009/0267588 A1, hereinafter referred to as “Schmitz”).
Regarding claim1, Kuyvenhoven teaches a medical device comprising: an impedance of the electrical measurement circuit varying over time according to which of the plurality of variable-impedance sensors to detect a physical quantity of a tissue (para. [0003]: with internal medical sensors the importance of wireless communication with the sensor is even greater; para. [0051]: the value(s) of one or more variable impedance elements within the wireless remote sensor 14; para. [0069]: transistor Q3 still needs to be in saturation mode to continue to function as a switch; para. [0097]: the base sensor 790 would then monitor the frequency of the signal and compare it to a reference frequency, or would use other characteristics of the signal to determine information about the sensor (or variable impedance element 732). For example, the frequency could vary in time, with the rate of change in frequency being indicative of the pulse rate of a medical patient) and an antenna to emit an electromagnetic field according to an impedance of the electrical measurement circuit, the impedance of the electrical measurement circuit varying over time according to which of the plurality of variable-impedance sensors is powered at a time (para. [0003]: medical sensor; para. [0051]; para. [0019]: a VCO may be used with a variable impedance element to apply a signal to an antenna, wherein the frequency transmitted by the antenna is received by the base unit sensor).  Kuyvenhoven does not specifically teach a plurality of switches, the variable-impedance sensors being arranged in a plurality of measurement lines, wherein a measurement line of the plurality of measurement lines comprises at least two variable-impedance sensors arranged in series, and wherein each sensor of the plurality of variable-impedance sensors is associated with a switch, of the plurality of switches, to regulate a power supply to the sensor; an electrical power source to supply power to the electrical measurement circuit.
However, Schmitz teaches a plurality of switches, the variable-impedance sensors being arranged in a plurality of measurement lines, wherein a measurement line of the plurality of measurement lines comprises at least two variable-impedance para. [0019]: the variable impedance circuit 201 is dynamically controlled to match the impedance of the power distribution network and load(s) to the varying source impedance over time, usage, and/or environmental changes. In some embodiments, the variable impedance circuit 201 is controlled in an autonomous mode. More details of some embodiments of the variable impedance circuit 201 controlled in an autonomous mode are discussed below with reference to FIGS. 3 and 4. Alternatively, the variable impedance circuit 201 is controlled in a commanded mode. More details of one embodiment of the variable impedance circuit 201 in a commanded mode are discussed below with reference to FIG. 5A. The variable impedance circuit 201 is further coupled to the filter and energy storage 104 and the voltage regulation module 105 via the interconnect 202; para. [0022]: the dynamic impedance circuit 301 may be set to switch in one or more circuit components (e.g., tunable or variable inductors) at a predetermined time to increase the impedance of the dynamic impedance circuit 301); an electrical power source to supply power to the electrical measurement circuit (para. [0019]: the energy source 101 may include a fuel cell, solar cell, alternate current (AC) source, or other energy sources) and at least one control circuit to control opening and/or closing of the plurality of switches according to one or more configurations, to operate the plurality of variable-impedance sensors of the electrical measurement circuit (para. [0030]: the dynamic impedance circuit 600B may also be referred to as a switched inductor network. Each of the switches 641B, 643B, and 645B may be turned on or off to select or deselect the respective inductors 641A, 643A, and 645A; para. [0031]: the switches 641B, 643B, and 645B may be opened or closed in response to control signals from other devices, such as the timer 302 in FIG. 3, the energy transfer monitoring circuit 401 in FIG. 4, and the bus interface unit 501 in FIG. 5A. By closing or opening a selected number of the switches 641B, 643B, and 645B, these devices can deselect or select the respective inductors 641A, 643A, and 645A, in order to change the impedance of the dynamic impedance circuit 600B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the variable impedance circuit such as is described in Schmitz into the medical device of Kuyvenhoven, in order to allow the impedance to be continuously adjusted to match the impedance of the energy sources to the load, alternatively, the impedance is adjusted at one or more predetermined times (para. [0017]). 	Regarding claim 8, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 1.  Kuyvenhoven does not specifically teach that the at least one control circuit comprises a plurality of control circuits, at least some of the plurality of control circuits arranged in series with respect to one another, each control circuit of the plurality of control circuits controlling an associated switch of the plurality of switches.  
However, Schmitz teaches that the at least one control circuit comprises a plurality of control circuits, at least some of the plurality of control circuits arranged in series with respect to one another, each control circuit of the plurality of control circuits para. [0019]; para. [0030]: FIG. 6B illustrates an alternate embodiment of a dynamic impedance circuit. The dynamic impedance circuit 600B includes a number of inductors 641A, 643A, and 645A coupled in series between the energy source 610 and the load 630; para. [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one control circuit comprising the plurality of control circuits such as is described in Schmitz into the medical device of Kuyvenhoven, in order to allow the impedance to be continuously adjusted to match the impedance of the energy sources to the load, alternatively, the impedance is adjusted at one or more predetermined times (para. [0017]).
Regarding claim 14, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 1.  Kuyvenhoven does not teach that the medical device comprises a plurality of sets, each set of the plurality of sets comprising a switch of the plurality of switches and a sensor of the plurality of variable-impedance sensors, a first plurality of sets, of the plurality of sets, are arranged in a first measurement line of the plurality of measurement lines, the plurality of measurement lines are arranged in parallel to one another, the first plurality of sets are arranged in series in the first measurement line, and in each set of the first plurality of sets a switch and a sensor are arranged in parallel with respect to one another. 
However, Schmitz teaches that the medical device comprises a plurality of sets, each set of the plurality of sets comprising a switch of the plurality of switches and a sensor of the plurality of variable-impedance sensors (para. [0019]; para. [0022]; see claim 1 above), a first plurality of sets, of the plurality of sets, are arranged in a first para. [0019]; para. [0022]; see claim 1 above); the plurality of measurement lines are arranged in parallel to one another (para. [0030]: the dynamic impedance circuit 600B includes a number of inductors 641A, 643A, and 645A coupled in series between the energy source 610 and the load 630. In addition, each of the inductors 641A, 643A, and 645A is further coupled in parallel to a distinct one of the switches 641B, 643B, and 645B), the first plurality of sets are arranged in series in the first measurement line (para. [0030]), and in each set of the first plurality of sets a switch and a sensor are arranged in parallel with respect to one another the first plurality of sets are arranged in series in the first measurement line, and in each set of the first plurality of sets a switch and a sensor are arranged in parallel with respect to one another (para. [0019]; para. [0022]; see claim 1 above; para. [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the medical device such as is described in Schmitz into the medical device of Kuyvenhoven, in order to allow the impedance to be continuously adjusted to match the impedance of the energy sources to the load, alternatively, the impedance is adjusted at one or more predetermined times (para. [0017]). 	Regarding claim 35, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 1.  Kuyvenhoven teach that at least one control circuit and antenna (para. [0019]; para. [0051]; para. [0069]; see claim 1 above).  Kuyvenhoven does not specifically teach that at least one control circuit is arranged to control the opening and/or the closing of the plurality of switches over time to adjust an impedance over the time of the 
However, Schmitz teaches least one control circuit is arranged to control the opening and/or the closing of the plurality of switches over time to adjust an impedance over the time of the electrical measurement circuit and to adjust the electromagnetic field emitted by the antenna over the time (para. [0019]: a VCO may be used with a variable impedance element to apply a signal to an antenna, wherein the frequency transmitted by the antenna is received by the base unit sensor; para. [0030]: the dynamic impedance circuit 600B may also be referred to as a switched inductor network. Each of the switches 641B, 643B, and 645B may be turned on or off to select or deselect the respective inductors 641A, 643A, and 645A in D1; para. [0031]: the switches 641B, 643B, and 645B may be opened or closed in response to control signals from other devices, such as the timer 302 in FIG. 3, the energy transfer monitoring circuit 401 in FIG. 4, and the bus interface unit 501 in FIG. 5A. By closing or opening a selected number of the switches 641B, 643B, and 645B, these devices can deselect or select the respective inductors 641A, 643A, and 645A, in order to change the impedance of the dynamic impedance circuit 600B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one control circuit such as is described in Schmitz into the medical device of Kuyvenhoven, in order to allow the impedance to be continuously adjusted to match the impedance of the energy sources to the load, alternatively, the impedance is adjusted at one or more predetermined times (para. [0017]).
para. [0003]: medical sensor; para. [0019]; para. [0051]; para. [0069]: see claim 1 above).  Kuyvenhoven does not teach that the at least one control circuit is arranged to control the opening and/or closing the plurality of switches to cause the antenna to output, based at a time on one or more of the plurality of fixed impedances, one or more fixed values.
However, Schmitz teaches the at least one control circuit is arranged to control the opening and/or closing the plurality of switches to cause the antenna to output, based at a time on one or more of the plurality of fixed impedances, one or more fixed values (para. [0030]; para. [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrical measurement circuit such as is described in Schmitz into the medical device of Kuyvenhoven, in order to allow the impedance to be continuously adjusted to match the impedance of the energy sources to the load, alternatively, the impedance is adjusted at one or more predetermined times (para. [0017]).
Regarding claim 37, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 19. Kuyvenhoven further teach control circuit and antenna (para. [0019]; para. [0051]; para. [0069]: see claim 1 above). Kuyvenhoven does not specifically teach that the at least one control circuit is arranged to control the opening and/or closing the plurality of switches to cause the antenna to output, based at a time on one or more of the plurality of variable-impedance sensors, one or more variable values; and the one or 
However, Schmitz teaches that the at least one control circuit is arranged to control the opening and/or closing the plurality of switches to cause the antenna to output, based at a time on one or more of the plurality of variable-impedance sensors, one or more variable values; and the one or more fixed values comprise a fixed value to be output by the antenna between two variable values (para. [0030]: the dynamic impedance circuit 600B may also be referred to as a switched inductor network. Each of the switches 641B, 643B, and 645B may be turned on or off to select or deselect the respective inductors 641A, 643A, and 645A; para. [0031]: a VCO may be used with a variable impedance element to apply a signal to an antenna, wherein the frequency transmitted by the antenna is received by the base unit sensor; para. [0031]: the switches 641B, 643B, and 645B may be opened or closed in response to control signals from other devices, such as the timer 302 in FIG. 3, the energy transfer monitoring circuit 401 in FIG. 4, and the bus interface unit 501 in FIG. 5A. By closing or opening a selected number of the switches 641B, 643B, and 645B, these devices can deselect or select the respective inductors 641A, 643A, and 645A, in order to change the impedance of the dynamic impedance circuit 600B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one control circuit such as is described in Schmitz into the medical device of Kuyvenhoven, in order to allow the impedance to be continuously adjusted to match the impedance of the energy .
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuyvenhoven et al. (US 2014/0123679 A1, hereinafter referred to as “Kuyvenhoven”) in view of Schmitz further in view of Huang et al. (US 2003/0030499 A1, hereinafter referred to as “Huang”).
Regarding claim 10, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 8.  Kuyvenhoven does not specifically teach that each control circuit, of the plurality of control circuits, comprises a series RC circuit, and the plurality of control circuits and the plurality of switches are arranged such that charging and/or discharging of a control circuit, of the plurality of control circuits, triggers closing and/or opening of a switch, of the plurality of switches, associated with the control circuit.
However, Schmitz teaches that each control circuit, of the plurality of control circuits, comprises a RC circuit, and the plurality of control circuits and the plurality of switches are arranged such that charging and/or discharging of a control circuit, of the plurality of control circuits, triggers closing and/or opening of a switch, of the plurality of switches, associated with the control circuit (para. [0007]: the charge/discharge circuit includes a charge subcircuit and a discharge subcircuit. The charge subcircuit may include an RC circuit having a charge capacitor that is charged during the charge period. In one embodiment, the RC circuit includes a charge resistor, and the time required to charge the charge capacitor varies depending on the value of the charge resistor; para. [0030]; para. [0031]). 
para. [0002]: various classes of oscillator circuits exist; one type of oscillator is an RC oscillator circuit. RC oscillator circuits typically include control circuitry which is coupled to a series resistor-capacitor (RC) network. The control circuit alternately charges or discharges the voltage across the capacitor through the resistor to generate an oscillating signal across the capacitor).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control circuit comprising the plurality of control circuit and the plurality of switches such as is described in Schmitz  and a series RC circuit such as is described in Huang into the medical device of Kuyvenhoven, in order to allow the impedance to be continuously adjusted to match the impedance of the energy sources to the load, alternatively, the impedance is adjusted at one or more predetermined times (Schmitz, para. [0017]) and to allow the frequency of the oscillator circuit to be trimmed (Huang, para. [0008]).  	Regarding claim 11, Kuyvenhoven in view of Schmitz and Huang teaches all the limitation of claim 10.  Kuyvenhoven does not specifically teaches that the plurality of control circuits are arranged in a series arrangement such that charging or discharging of a first series RC circuit of a first control circuit, of the plurality of control circuits, induces charging or discharging of a second series RC circuit of a second control circuit, of the plurality of control circuits, wherein the first control circuit precedes the second control circuit in the series arrangement of the plurality of control circuits.
para. [0007]: see claim 10 above; para. [0030]; para. [0031]: see claim 1 above). 
Further, Hwang teaches that the plurality of control circuits are arranged in a series arrangement such that charging or discharging of a first series RC circuit of a first control circuit, of the plurality of control circuits, induces charging or discharging of a second series RC circuit of a second control circuit, of the plurality of control circuits, wherein the first control circuit precedes the second control circuit in the series arrangement of the plurality of control circuits (para. [0002]: see claim 10 above; para. [0025]: the oscillator circuit 100 comprises a comparator circuit 102 having an output 104 coupled to a selectively trimmable charge/discharge circuit 106. The trimmable charge/discharge circuit 106 comprises a trimmable charge circuit portion 108 and a trimmable discharge circuit portion 110, respectively. Each circuit portion 108 and 1 10 is coupled to a node 112 of an output capacitor 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control circuits such as is described in Schmitz and plurality of control circuits with a series of RC circuit such as is described in Huang into the medical device of Kuyvenhoven, in order to allow the impedance to be continuously adjusted to match the impedance of the energy sources to the load, alternatively, the impedance is adjusted at one or more predetermined times (Schmitz, para. [0017]) and to allow the frequency of the oscillator circuit to be trimmed (Huang, para. [0008]). 	Regarding claim 13, Kuyvenhoven in view of Schmitz teaches all the limitation of para. [0056]: the current flowing into the collector of transistor Q1 is drawn from the base of transistor Q2 and transistor Q3, turning both of them on as well. Because transistor Q2 is turned on, current flows through discharge resistor R2t and diode D2, flowing into the base of transistor Q1, keeping transistor Q1 on until the breakdown voltage of diode D2 is reached. This reverse breakdown voltage is lower than the reverse breakdown voltage of diode D1 to ensure that current latch 42 is turned off at a lower voltage than it is turned on; para. [0071]: this current latch applies the modulating resistor Rm and drains the charge capacitor Ct through sensor element 234 Rt), a second transistor comprising a source connected to a source of the first transistor (para. [0056]), a gate connected to an output of the first control circuit, and a drain connected to a first terminal of a variable-impedance sensor with which the first control circuit is associated (para. [0056]; para. [0071]; para. [0072]: the VCO may be coupled to a variable impedance element such that variations in the value of the variable impedance element result in variations in the oscillation frequency of the VCO), a second terminal of the variable-impedance sensor being connected to the ground, a diode comprising an anode connected to the source of the first transistor and a cathode connected to a first terminal of a resistor of a series RC circuit of the first control circuit (para. [0007]: the charge/discharge circuit includes a charge subcircuit and a discharge subcircuit. The charge subcircuit may include an RC circuit having a charge capacitor that is charged during the charge period. In one embodiment, the RC circuit includes a charge resistor, and the time required to charge the charge capacitor varies depending on the value of the charge resistor), a second terminal being connected to the output of the first control circuit (para. [0056]). Kuyvenhoven does not teach a capacitor of the series RC circuit being connected between the output of the first control circuit and the ground.
However, Schmitz teaches a capacitor of the RC circuit being connected between the output of the first control circuit and the ground (para. [0007]).  Further, Hwang teaches that the RC circuit is a series RC circuit (para. [0002]: see claim 10 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first control circuit such as is described in Schmitz and a series of RC circuit such as is described in Huang into the medical device of Kuyvenhoven, in order to allow the impedance to be continuously adjusted to match the impedance of the energy sources to the load, alternatively, the impedance is adjusted at one or more predetermined times (Schmitz, para. [0017]) and to allow the frequency of the oscillator circuit to be trimmed (Huang, para. [0008]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuyvenhoven in view of Schmitz further in view of Huang further in view of Capilla et al. (US 9,048,752 B2, hereinafter referred to as “Capilla”).
Regarding claim 12, Kuyvenhoven in view of Schmitz and Huang teaches all the limitation of claim 11.  Kuyvenhoven does not teach that the first control circuit of the plurality of control circuits comprises: a first transistor comprising a source connected to an input of the first control circuit, a gate connected to an output of the first control 
However, Schmitz teaches that the first control circuit of the plurality of control circuits comprises (para. [0031]: see claim 1 above): a first transistor comprising a source connected to an input of the first control circuit, a gate connected to an output of the first control circuit, and a drain connected to a control terminal of the switch, of the plurality of switches, with which the first control circuit is associated (para. [0056]).  Further, Hwang teaches that the RC circuit is a series RC circuit (para. [0002]: see claim 10 above)
Kuyvenhoven, Schmitz and Hunag do not specifically teach a first inverter comprising an input connected to the input of the first control circuit and an output connected to a first terminal of a resistor of the series RC circuit of the first control circuit, a second terminal of the resistor being connected to a first terminal of a capacitor of the series RC circuit of the first control circuit and a second terminal of the capacitor being connected to ground, a second inverter comprising an input connected to the second terminal of the resistor and an output connected to the output of the first control circuit, and said output of the first control circuit being connected to an input of the second control circuit of the plurality of control circuits. 
However, Capilla teaches a first inverter comprising an input connected to the input of the first control circuit and an output connected to a first terminal of a resistor of the series RC circuit of the first control circuit (col. 2, line 68-col. 3, line 3: resistor 182 has a first terminal connected to the eighth terminal of integrated circuit power factor controller 160, and a second terminal connected to ground; col. 7, lines 3- 10:  Inverter 324 has an input connected to the enable input of switch 322, and an output. Switch 326 has an enable input connected to the output of inverter 324, a first terminal connected to the second terminal of switch 322, and a second terminal connected to ground. RC circuit 330 includes a resistor 332 labeled “Rf”, and a capacitor 334 labeled “Cf”. Resistor 332 has a first terminal connected to the output of OPAMP 314, and a second terminal to provide a signal labeled “KCS·<Vin>”. Capacitor 334 has a first terminal connected to the second terminal of resistor 332, and a second terminal connected to ground), a second terminal of the resistor being connected to a first terminal of a capacitor of the series RC circuit of the first control circuit and a second terminal of the capacitor being connected to ground (col. 2, line 68-col. 3, line 3: resistor 182 has a first terminal connected to the eighth terminal of integrated circuit power factor controller 160, and a second terminal connected to ground), a second inverter comprising an input connected to the second terminal of the resistor and an output connected to the output of the first control circuit, and said output of the first control circuit being connected to an input of the second control circuit of the plurality of control circuits (col. 7, lines 18-22: inverter 344 has an input to receive DRV, and an output connected to the enable input of switch 342. Switch 346 has an enable input to receive the DRV signal, a first terminal connected to the second terminal of switch 342, and a second terminal connected to ground). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first and second inverter such as is described in Capilla in the system of Kuyvenhoven, Schmitz and Hunag, in order to allow an controller to include a multi-function input terminal, a drive .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuyvenhoven in view of Schmitz further in view of Stanley et al. (US 2016/0077030 A1, hereinafter referred to as “Stanley”).
Regarding claim 15, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 1. Kuyvenhoven does not specifically teaches that the medical device comprises a plurality of sets, each set of the plurality of sets comprising a switch of the plurality of switches and a sensor of the plurality of variable-impedance sensors, a first plurality of sets, of the plurality of sets, are arranged in a first measurement line of the plurality of measurement lines, the plurality of measurement lines are arranged in parallel to one another, the first plurality of sets are arranged in parallel in the first measurement line, and in each set of the first plurality of sets a switch and a sensor are arranged in series with respect to one another. 
However, Schmitz teaches that the medical device comprises a plurality of sets, each set of the plurality of sets comprising a switch of the plurality of switches and a sensor of the plurality of variable-impedance sensors (para. [0019]: the variable impedance circuit 201 is dynamically controlled to match the impedance of the power distribution network and load(s) to the varying source impedance over time, usage, and/or environmental changes. In some embodiments, the variable impedance circuit 201 is controlled in an autonomous mode. More details of some embodiments of the variable impedance circuit 201 controlled in an autonomous mode are discussed below with reference to FIGS. 3 and 4. Alternatively, the variable impedance circuit 201 is controlled in a commanded mode. More details of one embodiment of the variable impedance circuit 201 in a commanded mode are discussed below with reference to FIG. 5A. The variable impedance circuit 201 is further coupled to the filter and energy storage 104 and the voltage regulation module 105 via the interconnect 202; para. [0022]: the dynamic impedance circuit 301 may be set to switch in one or more circuit components (e.g., tunable or variable inductors) at a predetermined time to increase the impedance of the dynamic impedance circuit 301) and a first plurality of sets, of the plurality of sets, are arranged in a first measurement line of the plurality of measurement lines (para. [0019]).  Schmitz teaches does not specifically teach that the plurality of measurement lines are arranged in parallel to one another, the first plurality of sets are arranged in parallel in the first measurement line, and in each set of the first plurality of sets a switch and a sensor are arranged in series with respect to one another.
However, Stanley teaches that the plurality of measurement lines are arranged in parallel to one another, the first plurality of sets are arranged in parallel in the first measurement line, and in each set of the first plurality of sets a switch and a sensor are arranged in series with respect to one another (para. [0040]: during operation of the measuring circuit 100, an oscillating current from the current source 105 is divided among several parallel-type pathways. In one example, a portion of the current may flow to the switching array 115 and through the array of components 120 depending on the state of the switching array 115. The current may also flow through the sensor 125 depending on whether the sensor 125 is connected by the switching array 115. The current also flows through the sensing component 130 to ground). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensors and switches such as is described in Stanley in the system of Kuyvenhoven and Schmitz, in order to allow a change in voltage or in the phase angle of the voltage across the sensing component 130 to be used to identify the impedance, the resistance, and/or the reactance of the sensor 125 (para. [0040]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuyvenhoven in view of Schmitz further in view of Cohen et al. (US 2015/0305649 A1, hereinafter referred to as “Cohen”).
Regarding claim 17, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 1. Kuyvenhoven further teaches that at least one sensor of the plurality of variable-impedance sensors is arranged on an outer surface of the medical device to contact at least a part of a tissue (para. [0097]: see claim 1 above).  Kuyvenhoven and Schmitz do not specifically teach that at least one sensor of the plurality of variable-impedance sensors is arranged on an outer surface of the medical device to contact at least a part of a tissue contacted by the at least one of the plurality of sensors. 
However, Cohen teaches that at least one sensor of the plurality of variable-impedance sensors. is arranged on an outer surface of the medical device to contact at least a part of a tissue contacted by the at least one of the plurality of sensors (para. [0011]: in particular, the invention is suitable for use with any type of sensors that utilize high-frequency EM signals, i.e. require dedicated impedance controlled and, optionally, electromagnetically shielded signal transmission lines for their operation in D8; para. [0069]: sensor 110 includes a plurality 111 of sensor cells 112 arranged in a spaced-apart relationship within a sensing surface 108. The sensor cells are appropriately distributed within/spanned across the sensing surface, e.g. tiling or covering the sensing surface 108. Each sensor cell is operable to inspect/measure/characterize/examine/probe/query/investigate at least one characteristic/parameter of a tissue to which the sensing region is coupled (either by direct contact or by proximity to the tissue). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one sensor such as is described in Cohen in the system of Kuyvenhoven and Schmitz, in order to have multiple sensing elements and the ability of better coupling to a tissue being measured (para. [0008]) and allows to map the properties of a tissue with greater resolution and to identify more easily and accurately transition regions between different tissues for example between healthy and cancerous tissues (para. [0014]).
Claims 23, 25, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kuyvenhoven in view of Schmitz further in view of Mihalik et al. (US 2012/0283714 A1, hereinafter referred to as “Mihalik”).
Regarding claim 23, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 1. Kuyvenhoven and Schmitz do not specifically teach that the medical device comprises a first end and a second end; and the medical device further comprises a first pressure sensor and a second pressure sensor, the first pressure sensor arranged at the first end of the medical device and the second pressure sensor arranged at the second end of the pressure sensor.
para. [0043]: the junctions 38 may present a plurality of conductive points or measurement locations on the medical device 12 for use in assessing or treating a targeted tissue area. For example, each junction 38 may be electrically coupled to an output portion of a radiofrequency or electrical signal generator (such as that described below), and each junction 38 may also include or define a sensor, such as a thermocouple/thermistor, an electrical conductivity sensor, a spectrometer, a pressure sensor, a fluid flow sensor, a pH sensor, and/or a thermal sensor (not shown) coupled to or in communication with the control unit 14 to trigger or actuate changes in operation when predetermined sequences, properties, or measurements are attained or exceeded; para. [0052]: a pull wire 54 with a proximal end and a distal end may have its distal end anchored to the elongate body 16 at or near the distal portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pressure sensors such as is described in Mihalik in the system of Kuyvenhoven and Schmitz, in order to provide a single medical device having the one or more treatment regions having an extended range of selectable shapes or dimensions, without the need for additional devices or the like having a single geometric orientation, and thus, limited in the ability to provide multiple ablative patterns (para. [0007]).  	Regarding claim 25, Kuyvenhoven in view of Schmitz teaches all the limitation of 
However, Mihalik teaches that the medical device comprises a mesh body, and at least one sensor of the plurality of sensors is arranged at a mid-point of a structural member of the mesh body between contact points of the structural member of the mesh body with one or more other structural members of the mesh body (para. [0040]: the mesh 34 may be configurable into a plurality of geometric configurations; para. [0043]: see claim 24 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include mesh body and at least one sensor such as is described in Mihalik in the system of Kuyvenhoven and Schmitz, in order to provide a single medical device having the one or more treatment regions having an extended range of selectable shapes or dimensions, without the need for additional devices or the like having a single geometric orientation, and thus, limited in the ability to provide multiple ablative patterns (para. [0007]).
Regarding claim 36, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 19. Kuyvenhoven and Schmitz do not specifically teach that the one or more fixed values comprise an identifier for the medical device.
However, Mihalik teaches that the one or more fixed values comprise an identifier for the medical device (para. [0062]: such measuring or recording may include identifying aberrant electrical pathways in the tissue itself, commonly referred to as “mapping.” The targeted tissue region may be mapped to identify the location of abnormal signal pathways for subsequent therapy or treatment. Further, regions of tissue identified or suspected of having such aberrant electrical activity may be temporarily electrically inhibited by reducing the temperature of the tissue). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifier such as is described in Mihalik in the system of Kuyvenhoven and Schmitz, in order to provide a single medical device having the one or more treatment regions having an extended range of selectable shapes or dimensions, without the need for additional devices or the like having a single geometric orientation, and thus, limited in the ability to provide multiple ablative patterns (para. [0007]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kuyvenhoven in view of Schmitz further in view of Sengupta et al. (US 7,991,484 B1, hereinafter referred to as “Sengupta”).
Regarding claim 27, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 1. Kuyvenhoven and Schmitz do not specifically teach that the plurality of measurement lines extend along coaxial helices.
However, Sengupta teaches that the plurality of measurement lines extend along coaxial helices (col. 6, lines 31-38: the medical lead comprises an extendable/retractable helix electrode at the distal tip of the lead and an electrically conductive mapping collar disposed at the distal tip. An embodiment of the method is illustrated in the flow chart of FIG. 5. In step 80, an implant site is selected along the body tissue using the mapping collar with the helix electrode retracted. In step 82, the helix electrode is extended so that it penetrates the body tissue at the implant site). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of measurement lines such as is described in Sengupta in the system of Kuyvenhoven and Schmitz, in order to allow the implanting physician to confirm from separate electrode impedance readings (col. 2, lines 59-60).
Claims 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kuyvenhoven in view of Schmitz further in view of Harding (US 7,792,588 B2, hereinafter referred to as “Harding”).  	Regarding claim 28, Kuyvenhoven in view of Schmitz teaches all the limitation of claim 1.  Kuyvenhoven and Schmitz do not specifically teach an interrogator to receive information encoded in the electromagnetic field emitted by the antenna of the medical device.  
However, Harding teaches an interrogator to receive information encoded in the electromagnetic field emitted by the antenna of the medical device (lines 49-52: using transceiver antenna lead 204, IMD 202 can “interrogate” wireless device 206, which is configured as an RF transponder and which functions in a manner similar to an RFID tag when communicating with IMD 202). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interrogator such as is described in Harding in the system of Kuyvenhoven and Schmitz, in order to allow the wireless probe to deliver electrical therapy in the form of electrical pulses from the capacitor in response to RF activation signals emitted by the IMD via the transceiver antenna lead (abstract).
However, Harding teaches that the interrogator further comprises: a second antenna to emit an electromagnetic field to create an induced current in at least one component of the electrical power source of the medical device (col. 11, line 63- col. 12, line 3: even if a given wireless device 206 is not being addressed or interrogated, its  may become charged in response to the ambient RF energy being used to interrogate other wireless devices within the IMD system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interrogator such as is described in Harding in the system of Kuyvenhoven and Schmitz, in order to allow the wireless probe to deliver electrical therapy in the form of electrical pulses from the capacitor in response to RF activation signals emitted by the IMD via the transceiver antenna lead (abstract).  	Regarding claim 30, Kuyvenhoven in view of Schmitz and Harding teaches all the limitation of claim 29.  Kuyvenhoven and Schmitz do not specifically teach that the medical further comprises: one or more fixed impedances; and a comparator to compare an identifier emitted by the interrogator with a binary code associated with at least one of the one or more fixed impedances and to operate the electrical measurement circuit based at least in part on an output of the comparator.  
col. 5, lines 12-13: the interrogator 12 will convey this ID code into a host computer (host) 16 for debit against the driver's account; col. 13, lines 36-38: a data comparator 120 is provided so the receive controller 110 can compare data from the serial-to-parallel shift register with that stored in a SRAM 118. In this manner, for example, the transponder identification might be stored in the SRAM 118 and compared to an ID code gleaned from the serial data, SRDT by the receive controller 110 via the serial-to-parallel shift register 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the medical device such as is described in Harding in the system of Kuyvenhoven and Schmitz, in order to allow the wireless probe to deliver electrical therapy in the form of electrical pulses from the capacitor in response to RF activation signals emitted by the IMD via the transceiver antenna lead (abstract).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kuyvenhoven in view of Schmitz further in view of Harding further in view of Kaula et al. (US 2014/0343629 A1, hereinafter referred to as “Kaula”). 	Regarding claim 31, Kuyvenhoven in view of Schmitz and Harding teaches all the limitation of claim 28.  Kuyvenhoven and Schmitz do not specifically teach at least one computing device to process information received by the interrogator, the at least one computing device comprising a screen to display, based on processing of the .
However, Harding teaches that at least one computing device to process information received by the interrogator (col. 1, lines 59-65: programmer 104 permits non-invasive communication with IMD 100, where such communication is enabled via downlink and uplink communication channels. Generally, any form of portable programmer, interrogator, recorder, monitor, or telemetered signals transmitter and/or receiver found suitable for communicating with IMD 100 could be used for programmer 104). Further, Kaula teaches that the at least one computing device comprising a screen to display, based on processing of the information received from the medical device, a model of the medical device comprising information relating to values of measurements made using at least some of the plurality of variable-impedance sensors (para. [0053]: the method 400 includes a step 415 of displaying a graph that illustrates a variation of the impedance values over at least a portion of the period of time for one or more of the channels. In some embodiments, the displaying of the graph comprises displaying, concurrently on the graph: a first plot representing the variation of the impedance values for a first one of the channels over the period of time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the medical device such as is described in Harding and computing device such as is described in Kaula into the system of Kuyvenhoven and Schmitz, in order to allow the wireless probe to deliver electrical therapy in the form of electrical pulses from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858